 1                                                         HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

     vPersonalize Inc.,                                   Case No.: 2:18-CV-01836-BJR
 8
                       Plaintiff,                         ORDER ON DEFENDANT’S
 9                                                        UNOPPOSED MOTION TO SEAL
              v.
10
     Magnetize Consultants Ltd,
11
                       Defendant.
12

13            THIS MATTER comes before the Court on Magnetize Consultants Ltd’s Unopposed

14   Motion to Seal with respect to a one-page document (Ex. 16) that vPersonalize Inc. produced as

15   well as discovery responses that vPersonalize served (Ex. 9) that at least in part concern the

16   parties’ Protected Information under the Protective Order. In addition, Magnetize has designated

17   its outside counsel’s invoices as “Confidential Information” and redacted certain information in

18   its Motion for Attorneys’ Fees and Costs and/or First Declaration of Seth A. Watkins filed

19   concurrently herewith in which Magnetize quotes and/or discusses and/or summarizes and/or

20   relies upon portions of those documents contained in two exhibits (Exs. 9 and 16) as well as

21   certain exhibits to the Declarations of Seth A. Watkins, Shannon Jost, Paul D. Bianco, and

22   William Doherty, which exhibits include invoices.

23

24

     ORDER ON DEFENDANT’S
                                                                                  STOKES LAWRENCE, P.S.
     UNOPPOSED MOTION TO SEAL                                                       1420 FIFTH AVENUE, SUITE 3000
                                                                                  SEATTLE, WASHINGTON 98101-2393
     Case No.: 2:18-CV-01836-BJR                       -1-                                   (206) 626-6000
 1            Having fully considered the motion and documents, the Court hereby GRANTS the

 2   Motion to Seal. Unredacted versions of the foregoing shall be filed under seal.

 3            DATED this 9th day of March, 2020.

 4

 5

 6                                                       A
                                                         Barbara Jacobs Rothstein
 7                                                       U.S. District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON DEFENDANT’S
                                                                                STOKES LAWRENCE, P.S.
     UNOPPOSED MOTION TO SEAL                                                     1420 FIFTH AVENUE, SUITE 3000
                                                                                SEATTLE, WASHINGTON 98101-2393
     Case No.: 2:18-CV-01836-BJR                     -2-                                   (206) 626-6000
